PER CURIAM:
Robert Rivers, appointed counsel for Scott Anderson Hall, has filed a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issue of'merit, counsel’s motion to withdraw is GRANTED, and Hall’s convictions and total sentence are AFFIRMED,